Citation Nr: 0615946	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  99-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound (SFW) to the right lower 
leg, Muscle Group XI.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a SFW to the left lower leg, Muscle Group XI.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a SFW to the left thigh, Muscle Group XIII.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a SFW to the right hand with retained foreign 
body.

5.  Entitlement to a compensable rating for residuals of a 
SFW to the left arm.

6.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.

In July 2000, the Board denied each of the issues on appeal 
except for the issue concerning the propriety of the initial 
rating assigned for the veteran's PTSD, which was placed in 
appellate status pursuant to later RO adjudication.  The 
veteran appealed the July 2000 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2001 order, the Court vacated the Board's decision and 
remanded the matter back to the Board for development 
consistent with the Appellee's Motion for Remand and to Stay 
Further Proceedings. 

The Board remanded the case to the RO in December 2001 and 
December 2003 for additional development.  That development 
has been completed and the case is once again before the 
Board for review.

The veteran was initially represented by a lawyer during this 
appeal.  In a letter received in March 2006, however, that 
attorney withdrew his representation.  In a March 2006 
letter, the RO notified the veteran that they had received 
the attorney's Termination of Power of Attorney and that his 
appointment as the veteran's representative was therefore 
revoked.  Accordingly, the attorney's representation is 
deemed withdrawn.  38 C.F.R. § 20.608 (2005).  The veteran 
was also afforded the opportunity to select other 
representation in this appeal, and no response was 
forthcoming.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The residual SFW injury to the right lower leg involving 
Muscle Group XI is manifested by a healed, slightly tender 
one-centimeter wound posterior to the right calf and is 
productive of no more than slight muscle damage and no 
limitation of motion.

3.  The residual SFW injury to the left lower leg involving 
Muscle Group XI is manifested by a healed, slightly tender 2-
centimeter wound posterior to the left calf and is productive 
of no more than slight muscle damage and no limitation of 
motion.

4.  The residual SFW injury to the left thigh involving 
Muscle Group XIII is manifested by a superficial, slightly 
tender scar on the posterolateral mid-left thigh, measuring 
2.5 cm. x 1 cm. and is productive of no more than slight 
muscle damage and no limitation of motion.

5.  The residual SFW injury to the right hand with retained 
foreign body is manifested by a healed, slightly tender one-
centimeter scar; a retained moderate-sized metallic foreign 
body in the soft tissues at the level with the proximal shaft 
of the second metacarpal in the palmar aspect, with no 
significant bone pathology of the right hand; there is no 
evidence of ankylosis of any joint in the right hand or 
functional limitation of motion.

6.  The residual SFW injury to the left arm is manifested by 
a healed, slightly tender 2-centimeter scar at the lateral 
left elbow, with no muscle impairment or functional 
limitation of motion.

7.  The veteran's PTSD is manifested by mild occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks due to such symptoms as depressed 
mood, some sleep impairment due to occasional nightmares, and 
some social isolation.

8.  The veteran has four years of high school, formal 
training in radio and television repair, and approximately 
one year of work experience as a computer operator.

9.  The veteran's service-connected disabilities do not 
preclude him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for residuals of a SFW to the right lower leg, Muscle 
Group XI, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 4.56, 4.71a, 
4.73, 4.118, Diagnostic Codes 5256-5263, 5311, 7804, 7805 
(2005).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of a SFW to the left lower leg, Muscle 
Group XI, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 4.56, 4.71a, 
4.73, 4.118, Diagnostic Codes 5256-5263, 5311, 7804, 7805 
(2005).

3.  The schedular criteria for a rating in excess of 10 
percent for residuals of a SFW to the left thigh, Muscle 
Group XIII, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 4.56, 4.71a, 
4.73, 4.118, Diagnostic Codes 5256-5263, 5313, 7804, 7805 
(2005).

4.  The schedular criteria for a rating in excess of 10 
percent for residuals of a SFW to the right hand with 
retained foreign body have not been met.  38 U.S.C.A.         
§§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
4.56, 4.71a, 4.73, 4.118, Diagnostic Codes 5152-5156, 5224-
5227, 5307, 5308, 5309, 7804, 7805 (2005).

5.  The schedular criteria for a 10 percent rating for 
residuals of a SFW to the left arm have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 4.56, 4.71a, 4.73, 4.118, Diagnostic Codes 5206, 
5207, 5213, 5305, 5306, 7304, 7305 (2005).

6.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R.       §§ 
3.102, 4.1-4.14, 4.16(c), 4.125- 4.132, Diagnostic Code 9411 
(2005).

7.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected disabilities due to SFW injuries involving both 
lower legs, the left thigh, the left arm, and the right hand, 
as well as his service-connected PTSD.  He is also seeking a 
TDIU based on these service-connected disabilities.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of the issues.



I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have essentially 
been met in this case, and that no prejudicial error has 
resulted in any identified deficiencies in that notice.  The 
veteran was informed of the evidence needed to substantiate 
his claims by means of an April 2004 letter by the RO.  This 
letter provided the veteran with information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A.           
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO also 
readjudicated the veteran's claims in March 2005 subsequent 
to the April 2004 notice letter.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes that the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date with respect to his increased-rating claims 
for his service-connected SFW injuries as well as his TDIU 
claim.  However, since the claims for increased ratings 
concerning his SFW injuries involving his lower legs, left 
calf, and right hand, as well as his TDIU claim, are being 
denied, no effective date will be assigned by virtue of this 
decision.  Therefore, there can be no possibility of any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Board also finds no prejudice to the 
veteran by the Board's decision to grant a 10 percent rating 
for his SFW injury involving his left arm.  Id.  

In a June 2005 letter, the veteran also received VCAA notice 
regarding an effective date for the initial rating assigned 
for his service-connected PTSD.  This claim was then 
adjudicated by the RO in a January 2006 rating decision.  
Since the veteran has not perfected an appeal with respect to 
the effective-date issue for PTSD, it is not before the Board 
for review.  Under these circumstances, the Board finds that 
any inadequacies or deficiencies in the VCAA notice result in 
no prejudice to the veteran.  See Bernard, supra.  

In response to the veteran's NODs, the RO properly issued 
Statements of the Case (SOCs) in April 1999 and November 
2000, which contained the pertinent criteria for establishing 
a higher initial rating for each disability on appeal.  The 
SOCs included: (1) a summary of the evidence in the case 
pertinent to the issues with which disagreement had been 
expressed; (2) a citation to pertinent laws and regulations 
and a discussion of how such laws and regulations affected 
the agency's decision; and (3) the decision on the issue and 
a summary of the reasons for such decision.  The Board 
specifically notes the SOC set forth the relevant diagnostic 
codes for each disability on appeal.  In letters accompanying 
the SOCs, the veteran was notified how to appeal the decision 
on his claims.  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b), and continued to assist the veteran under section 
5103A by informing him of what was necessary to achieve a 
higher initial rating for each of his service-connected 
disabilities on appeal.  Dingess, slip op at. 23-24.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Board 
finds that the RO fulfilled its duty to obtain all relevant 
evidence with respect to the issues on appeal.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran.  
The veteran was also afforded numerous VA examinations to 
assess the severity of his service-connected disabilities on 
appeal, including his SFW injuries and his PTSD.  The Board 
finds that theses examination reports are adequate for rating 
purposes.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Shell-Fragment-Wound Injuries

The veteran's service medical records show that he sustained 
multiple fragment wounds in June 1969.  Specifically, he 
sustained wounds to both lower legs, his left thigh, his 
right hand, and his left arm.  The wounds were debrided and 
he was not hospitalized.  He was put on light duty for 10 
days.  X-rays of the right hand revealed a 0.5 centimeter 
(cm.) piece of shrapnel at the proximal end of the second 
metacarpal, about 1/4 inch from the palmar surface.  This 
fragment was not removed.  The veteran received follow-up 
treatment for right hand pain in July and October of 1969.  
The veteran's separation examination report, dated in October 
1969, shows that he had a 1/2-inch scar on the left elbow, a 3/4-
inch scar on the left third finger, and a scar on the left 
calf.  His musculoskeletal system, including his upper and 
lower extremities, were clinically evaluated as normal. On 
initial post-service VA examination in November 1971, 
examination of the left arm revealed three flat oval scars 1/2 
inch to 3/4 inches long on the posterior surface of the left 
upper arm.  There was a thin linear scar of 1/4 inch in length 
on the palm of the right hand near the base of the thumb.  
There was a flat, dark, elliptical scar, 3/4 inches long on the 
mid-posterior surface of the right lower leg.  There was a 
flat, oval scar, 3/4 inches long, on the mid-posterior surface 
of the left thigh, and an oval scar, 3/4 inches long on the 
lower posterior surface of the left lower leg.  The scars 
were noted to be neither tender nor adherent.  The examiner 
reported that the veteran had no pain referable to the 
wounds.  X-rays of the right hand showed a small metallic 
foreign body in the palmar region.  

Based on the foregoing, the RO granted service connection and 
assigned 10 percent disability ratings for residuals of a SFW 
to the right lower leg, Muscle Group XI; residuals of a SFW 
to the left lower leg, Muscle Group XI;  residuals of a SFW 
to the left thigh, Muscle Group XIII; and residuals of a SFW 
to the right hand with retained foreign body.  The RO also 
granted service connection but assigned a noncompensable 
(zero percent) rating for residuals of a SFW to the left arm.  
The veteran now claims that each of these disabilities 
warrants a higher rating.  

A.  Factual Background

A VA general medical examination report, dated in October 
1998, shows that the veteran had a 2-cm., nontender, 
superficial scar on the right lower leg.  The base of the 
right thumb had a one-cm., "hardly noticeable," nontender 
residual scar, which was superficial and linear.  The 
posterolateral mid-left thigh had a superficial, nontender 
residual scar measuring 2.5 cm. x 1 cm.  The left arm had an 
elliptical, superficial, nontender scar near the elbow.  The 
veteran was able to move all extremities without weakness.  A 
neurological examination was unremarkable.  The diagnosis was 
benign nontender scars from shell-fragment-wound injuries 
involving the left thigh, the right and left lower legs, the 
left arm, and the right hand.

A VA muscles examination report, dated in October 1998, shows 
that the veteran complained of pain and tenderness in his leg 
muscles.  On examination, there was a 2-cm. wound posterior 
to the left thigh, a 2-cm. wound posterior to the left calf, 
a one-cm. wound posterior to the right calf, and a 2-cm. 
wound lateral to the left elbow.  All wounds were described 
as healed and slightly tender, with no evidence of redness, 
swelling, or induration.  There was no evidence of any 
muscle, tendon, or bone involvement.  Muscle strength in the 
upper and lower extremities was normal.  The veteran's gait 
was normal and he could walk on his toes and squat on his 
heels.  The diagnosis was residual shell fragment wounds 
involving the left arm, left thigh, and both legs.

The veteran's right hand was examined by VA in October 1998.  
The veteran told the examiner he had sustained a shell 
fragment wound to his right hand while serving in Vietnam, 
and that nothing was broken or fractured.  He complained of 
pain, aching, soreness, and tenderness, especially over the 
thenar eminence, and pain and tenderness over the basal joint 
area.  He reported pain with gripping, grasping, and 
repetitive use.  However, no scar was identified on physical 
examination.  Objectively, palpable tenderness and soreness 
were present near the metacarpal phalangeal joint.  The 
veteran could grip and grasp normally.  Dexterity and grip 
were normal.  Flexion-extension function of the thumb was 
intact.  The diagnosis was residual shell fragment wound of 
the right hand with residual foreign body.  X-rays of the 
right hand revealed a moderate-sized metallic foreign body in 
the soft tissues at the level with the proximal shaft of the 
second metacarpal in the palmar aspect.  The diagnostic 
impression was no significant bone pathology of the right 
hand.  X-rays of the left femur, left elbow and the tibia and 
fibia (bilateral) were unremarkable.

At a VA muscle examination in March 2002, the veteran 
reported some aching pain in the right hand with a diminished 
ability to grip and grasp secondary to soreness over the 
thenar eminence and thumb.  He also reported aching pain in 
both thighs, both legs, and the left humerus.  He did not 
wear braces and did not use a cane or a crutch for support.  

A physical examination of the right hand did not reveal any 
wounds.  There was some tenderness and soreness over the 
thenar eminence and over the palm of the right hand, but no 
swelling or deformity.  He could get pulps to palms normally.  
All small joints of the hand and thumb demonstrated full 
range of motion.  Diminished grip and grasp were present in 
the right hand compared to the left, but the right hand 
demonstrated good dexterity.  

A physical examination of the left humerus revealed a 1.5-cm. 
wound which was only slightly tender with no redness or 
ulceration.  No significant muscle groups were involved, and 
there was no muscle, artery, bone, or nerve damage.  The left 
shoulder and elbow demonstrated excellent range of motion.  

A physical examination of the left leg revealed a 1.5-cm. 
wound at the posterior left thigh and 1.5-cm. wounds at the 
posterior right and left calves.  All wounds were slightly 
tender, with no evidence of any fixation, ulceration, or 
muscle damage, although they involved Muscle Groups XI on the 
calves and XIII on the left thigh.  There was no artery or 
bone damage.  Both lower extremities had excellent strength, 
as he was able to squat and walk on his heels and toes.  Both 
lower extremities also demonstrated full range of motion.  

Radiographs revealed two small metallic densities in the soft 
tissues of the left upper arm from the previous shrapnel 
injury; two linear metallic densities in the soft tissues of 
both legs from the previous shrapnel injury; a tiny metallic 
density in the soft tissues of the left thigh; and an opaque 
metallic foreign body in the soft tissues of the right hand 
from the previous shrapnel injury.  Radiographs revealed that 
all of these joints were without bony abnormalities.  The 
diagnoses were residual SFW injuries to the right hand, left 
arm, left thigh, and both calves.  The examiner concluded 
that the service-connected injuries did not preclude gainful 
employment.  

At a VA scars examination in March 2002, the examiner 
observed a 2-cm scar on the crease line of the palmar section 
of the right hand.  The left elbow had a 2 cm. x 1 cm. scar, 
which was well delineated and well healed with no breakdown 
of skin tissue.  The left thigh had a scar measuring 3 cm. x 
1 cm., the right calf had a scar measuring 1 cm. x 1 cm., and 
the left calf had a scar measuring 2 cm. x 1 cm.  Photographs 
confirmed these findings.  The veteran's current symptoms 
included pain, discomfort, and tenderness of the right hand.  
The veteran also reported difficulty gripping tools, as well 
as pain and cramps in his legs after walking.  There was no 
ulceration or breakdown of the skin tissue.  The diagnoses 
were residual scars secondary to RPG round fired in the 
veteran's vicinity in June 1969, with residual scars of the 
right hand, left elbow, left thigh, and calves. 

The veteran was afforded a VA orthopedic examination in 
December 2004.  At that time, the veteran reported persistent 
aching over the past 36 years associated with his SFW 
injuries, especially his legs.  He reported irritation with 
repetitive use and also described a tired and weak feeling.  
A physical examination revealed that the veteran walked with 
a normal gait without aids or assistance.  The examiner could 
not find any wounds on the veteran's right hand.  A little 
bit of tenderness and soreness were present over the thenar 
eminence.  He could make a full fist and get pulps to palms.  
All small joints of the fingers and thumb demonstrated full 
range of motion.  He also had normal grip, grasp, and 
dexterity.  The left humerus had a nontender one-cm. scar.  
The left elbow demonstrated full range of motion, with full 
strength and no evidence of any muscle hernia.  There was 
also no muscle, artery, nerve, bone, or joint damage.  The 
left thigh had a wound measuring 1 cm. x 1.5 cm., which was 
nontender and involved muscle group XIII.  Both calves also 
had 1.5-cm wounds posteriorly, which were nontender and 
involved muscle group XI with no muscle loss.  There was no 
evidence of any nerve, artery, bone, or joint damage.  Both 
knees and ankles demonstrated excellent range of motion 
without pain.  However, repetitive use caused increasing 
aching, pain, soreness, tenderness, and fatigability.  

X-rays of the left femur revealed minimal degenerative 
changes of the left hip and left knee, with no recent 
fracture or dislocation of the left femur.  X-rays of both 
tibia and fibula revealed a suggestion of early minimal 
degenerative arthritic changes of both knee and ankle joints.  
X-rays of the right hand revealed a moderate sized irregular 
metallic foreign body embedded in the soft tissue at the 
level with the proximal shaft of the second metacarpal of the 
right hand in the palmar aspect.  X-rays of the right elbow 
revealed minimal degenerative arthritic changes of the left 
elbow.  The examiner's diagnoses included: residual SFW 
injury of the right hand, with residual foreign body; 
residual SFW injury of the left thigh, involving muscle group 
XIII; residual SFW injury of the left arm; and residual SFW 
injury of both calves, involving muscle group XI.  The 
examiner concluded that these disabilities did not limit the 
veteran's employability.

The veteran was also afforded an additional VA examination in 
December 2004 to assess the severity of his scars.  The 
examiner noted a total of five scars.  The scar on the right 
thenar eminence was 1 mm. x 1 cm. and located at the site 
where shrapnel was removed between the right thenar eminence 
and the right index finger.  The veteran said it was tender, 
although pressure to the scar elicited no response prior to 
being asked about tenderness.  The scar was stable and 
superficial, with no inflammation, edema, keloid formation, 
or elevation.  The scar was slightly red.  There was no 
induration of inflexibility of the scar.  The veteran 
reported an initial strong grip strength, which weakened with 
repeated motion.  

The second scar was located on the left medial upper arm and 
measured 2 cm. x 0.5 cm.  The scar was slightly depressed by 
1 mm., with no adherence to the underlying tissue.  It was 
described as superficial, stable, with no inflammation, 
edema, or keloid formation.  The scar was not significantly 
different in color from the surrounding skin.  The elbow 
demonstrated no limitation of motion, although the veteran 
reported pain with repetitive motion. 

The third scar was located on the right lower extremity, 
approximately 20 cm. from the heel on the posterior surface 
of the shin toward the medial side.  The scar measured 2 cm. 
x 0.5 cm., with no pain on palpation and no adherence to 
underlying tissue.  The scar was described as stable and 
superficial, with no inflammation, edema, or keloid 
formation.  It was neither elevated nor depressed, and the 
color was not significantly different from the surrounding 
skin.  The veteran felt that the muscle injury limited his 
ability to stand for prolonged periods.  However, no 
limitation of motion of the lower extremity was noted on 
examination.  

The fourth scar was located 22 cm. caudal to the popliteal 
crease at the posterior surface of the left lower extremity.  
The scar measured 2 cm. x 0.5 cm., with no pain and no 
adherence to the underlying tissue.  The scar was described 
as stable and superficial, with no inflammation, edema, or 
keloid formation.  There was no significant elevation or 
depression on palpation.  The scar was shiny but the color 
was not significantly different from the surrounding skin.  
The left leg demonstrated no limitation of motion.

The fifth and final scar was located on the medial aspect of 
the left lower extremity approximately 5 cm. above the 
malleolus.  The scar measured 2 cm. x 1 cm. and was not 
painful.  The scar was stable and superficial, with no 
inflammation, edema, keloid formation, or adherence to 
underlying tissue.  It was slightly depressed in contour 
about 2 mm.  The scar was shiny but the color was not 
significantly different from the surrounding skin.  There was 
no limitation of motion of the left lower extremity 
associated with the scar.  The examiner's diagnoses were:  
"Five scars - s/p shrapnel wounds: one of the right thenar 
eminence, one of the left upper extremity, one of the right 
lower extremity and two located on the left lower extremity 
without discernible tenderness or interference with 
function." 

B.  Analysis 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes, which will be discussed below.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 U.S.C.A.          § 5107(b); 38 C.F.R. § 
4.3.  

The criteria for the evaluation of residuals of healed SFWs 
involving muscle groups are set forth in 38 C.F.R. § 4.56.  
The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe. 
38 C.F.R. § 4.56(c), (d).  For purpose of the present case, 
the criteria of slight, moderate and moderately severe are 
pertinent.  Under the rating criteria:

(1) Slight disability of muscles:

(i) Type of injury.  Simple wound of muscle without 
debridement or infection.

(ii) History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.

(iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles:

(i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle injury as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting of particular 
functions controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.

(3) Moderately severe disability of muscles:

(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii) History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.

(iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

38 C.F.R. § 4.56 (2005).

In addition to these regulations, prior to August 30, 2002, 
superficial scars warranted a 10 percent evaluation if they 
were poorly nourished and subject to repeated ulceration or 
if they were tender and painful on objective demonstration. 
Scars were also rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, DCs 7803, 7804, and 7805.

During the pendency of this appeal, however, the provisions 
for rating scars were modified, effective August 30, 2002.  
See 67 Fed. Reg. 48,784-48,787 (July 26, 2002).  Therefore, 
the Board must evaluate the veteran's claim under the former 
rating criteria applicable to scars for the period of the 
claim through August 29, 2002, and under the revised criteria 
from August 30, 2002, forward.  Moreover, because this change 
occurred while the appeal was pending, the Board must 
consider the new law only from the date that it was made 
effective.  See VAOPGCPREC 7-03; Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), overruled in part by Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also 38 U.S.C.A.     § 
5110(g).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
DCs 7803 and 7804. Superficial scars that do not cause 
limited motion warrant a 10 percent evaluation if they 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater.  38 C.F.R. § 4.118, DC 7802.  Scars that are deep 
or that cause limited motion warrant a 10 percent evaluation 
if the area or areas of involvement exceeds 6 square inches 
(39 sq. cm.) or a 20 percent evaluation if the area or areas 
of involvement exceeds 12 square inches ( 77 sq. cm.).  38 
C.F.R. § 4.118, DC 7801.  Otherwise, rate based upon the 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805.

1.  Right and Left Lower Legs and Left Thigh

The veteran's has been assigned a 10 percent rating for each 
SFW injury of the lower legs under DC 5311, which refers to 
muscle injuries involving Muscle Group XI.  Under this code 
provision, a slight disability warrants a noncompensable 
evaluation, a moderate disability warrants a 10 percent 
evaluation, a moderately severe disability warrants a 20 
percent evaluation, and a severe disability warrants a 30 
percent evaluation.  See 38 C.F.R. § 4.73, DC 5311.

The veteran's SFW of the left thigh is currently evaluated as 
10 percent disabling under DC 5313, which refers to injuries 
involving Muscle Group XIII.  Under this code provision, a 
slight disability warrants a noncompensable evaluation, a 
moderate disability warrants a 10 percent evaluation, a 
moderately severe disability warrants a 30 percent 
evaluation, and a severe disability warrants a 40 percent 
evaluation.  See 38 C.F.R. § 4.73, DC 5313.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for each SFW injury 
involving the veteran's right lower leg, left lower leg, and 
left thigh.  The clinical evidence does not reveal that any 
of these wounds can be characterized as more than moderate 
under the rating criteria.  For example, the veteran's 
history does not show that he was hospitalized after the 
injury, and that he returned to light duty immediately after 
being treated.  

With respect to his current symptoms, there is no evidence of 
any impairment whatsoever involving either lower leg or left 
thigh.  Significantly, there is no objective evidence of any 
muscle loss or damage to the arteries, bones, nerves, 
tendons, or joints.  Although the veteran reported pain in 
both legs with excessive walking, examiners observed that the 
veteran walked with a normal gait without the use of 
assistive devices.  A VA examiner in March 2002 also noted 
that the veteran had excellent muscle strength in both lower 
extremities.  While X-rays revealed two metallic densities in 
the soft tissues of both lower legs and left thigh, there are 
no other signs or symptoms of more than slight muscle injury.  
The December 2004 VA examination report also revealed no 
significant muscle injury to either lower extremity.

These findings clearly show that the veteran's SFW injuries 
of the lower legs and left thigh are no more than slightly 
disabling under DC 5311 and DC 5313, for which a 
noncompensable rating is assigned.  However, since the 
currently assigned 10 percent ratings have been in effect for 
more than 20 years, they are protected.  38 C.F.R. § 3.951 
(2005).  Thus, an evaluation in excess of 10 percent for each 
SFW injury of the right and left lower legs and left thigh is 
not warranted. 

The Board has also considered whether a separate 10 percent 
rating is warranted for any of these disabilities due to 
residual scarring.  See 38 C.F.R. § 4.118, DC 7804.  The 
Board notes that if symptomatology associated with a wound 
scar is separate and distinct from symptomatology associated 
with the diagnostic code criteria for muscle injury, then the 
disability may be considered for a separate rating.  The 
Board notes that rating of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  In Esteban v. Brown, 6 Vet. App. 259 
(1994), the Court held that the described conditions in that 
case warranted 10 percent ratings under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R.          
§ 4.14.  Esteban, 6 Vet. App. at 261.  The critical element 
cited was "that none of the symptomatology for any one of 
those three conditions [was] duplicative of or overlapping 
with the symptomatology of the other two conditions."  Id. at 
262.

In this case, no distinct symptomatology from the SFW scars 
has been identified other than that comtemplated by the 
current rating.  Clinical findings showed that the veteran's 
scars were slightly tender, but there was no evidence of any 
keloid formation, adherence, herniation, inflammation, 
swelling, depression, vascular supply, or ulceration.  In 
addition, they do not involve an area of more than 144 square 
inches.  Accordingly, these scars do not warrant separate 
compensable ratings under either the old or the new rating 
criteria as only slight muscle injury is shown.  Thus, the 
slight tenderness associated with these scars has already 
been considered in rating the veteran's disability involving 
Muscle Groups XI and XIII.  Thus, no other distinct 
symptomatology from these scars has been identified which 
would warrant a separate 10 percent rating under DC 7804. 

Scars can also be evaluated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805.  
Range of motion of the leg is evaluated under DC 5260 and DC 
5261.  38 C.F.R. § 4.71a DCs 5260, 5261 (2005).  However, as 
both lower extremities have exhibited full range of motion, 
higher ratings are not warranted under DC 7805.

In conclusion, the Board finds that the preponderance of the 
evidence is against each of the veteran's claims for ratings 
in excess of 10 percent for his SFW injuries involving the 
right and left lower legs and left thigh.  Accordingly, the 
record does not present an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  Hence, the appeal is denied.

2.  Right Hand

The veteran's disability due to residuals of a SFW to the 
right hand with retained foreign body is currently evaluated 
as 10 percent disabling under DC 7804.  Since this is the 
highest available rating under this provision, the Board must 
determine whether another potentially applicable provides a 
rating higher than 10 percent.  

The Board has considered whether the provisions of DC 5309, 
Muscle Group IX, which sets forth criteria for evaluating 
injuries to the forearm muscles that affect the intrinsic 
muscles of the hand, would afford the veteran a higher 
rating.  Muscle Group IX includes those muscles responsible 
for strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  
Muscles listed as part of this group include the thenar 
eminence; the short flexor, the opponens and the abductor and 
adductor of the thumb; the short flexor, the opponens and the 
abductor of the little finger; the four lumbricales; and the 
four dorsal and three palmar interossei.  A note to this code 
indicates that since the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc., 
injuries to Muscle Group IX should be rated on limitation of 
motion, with a minimum 10 percent rating.  See 38 C.F.R. § 
4.73, DC 5309.  

The only digit affected by the veteran's SFW injury to his 
right hand involves the thumb.  However, the diagnostic code 
which pertains to limitation of motion of the thumb does not 
provide an evaluation higher than 10 percent where, as in 
this case, there is no evidence of ankylosis.  

Prior to August 26, 2002, DC 5224 provided a 10 percent 
rating for favorable ankylosis of the thumb and a 20 percent 
rating for unfavorable ankylosis of the thumb.  Favorable 
ankylosis was found where there is limited motion permitting 
flexion of the tip of the finger to within 2 inches of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch is not considered disabling.  Unfavorable 
ankylosis is when limited motion such that flexion can not be 
performed to within 2 inches of the transverse fold of the 
palm.  See 38 C.F.R. § 4.71a, DC 5224 (prior to August 26, 
2002).  Ankylosis is "[s]tiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  

During the pendency of this appeal, however, the provisions 
for rating disabilities in the individual fingers were 
modified, effective August 26, 2002.  See 67 Fed. Reg. 
48,784-48,787 (July 26, 2002).  Therefore, the Board must 
evaluate the veteran's claim under the former rating criteria 
applicable to thumb disabilities for the period of the claim 
through August 25, 2002, and under the revised criteria from 
August 26, 2002, forward.  38 U.S.C.A. § 5110(g).

The amended provisions add a note after DC 5224 to the effect 
that consideration must be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
The amendments also added DC 5228 which provides the criteria 
for evaluating limitation of motion in the thumb. Thereunder, 
a noncompensable rating is assigned where there is a gap of 
less than one inch between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers; a 10 percent 
rating is assigned where that gap is one to two inches; and a 
20 percent rating is assigned where that gap is more than two 
inches.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a 10 percent disability rating for the veteran's residuals 
SFW injury to the right hand.   There is simply no evidence 
in this case that the veteran's right thumb is ankylosed.  
The October 1999 VA examination report noted that the veteran 
could grip and grasp normally with his right hand.  Dexterity 
of the right hand was also normal, with intact flexion and 
extension function of the thumb.  The impression was "no 
significant bone pathology of the right hand."  The 
examination reports dated in March 2002 and December 2004 
also noted that all small joints of the right hand and thumb 
demonstrated full range of motion.  Thus, since the veteran's 
right thumb has demonstrated full range of motion since he 
filed his claim for increased compensation benefits, a 
disability rating in excess of 10 percent is not warranted 
under any diagnostic code.  

The Board thus concludes that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's SFW injury of the right hand.  Accordingly, the 
record does not present an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies, and the appeal is denied.



3.  Left Arm

The RO evaluated the veteran's SFW of the left arm as 
noncompensably disabling under DC 7805.  For the reasons set 
forth below, the Board finds that a 10 percent evaluation is 
warranted for the veteran's tender scar associated with that 
disability.  

The Board notes that a compensable evaluation is not 
warranted under the diagnostic codes that pertains to 
limitation of motion of the elbow.  Limitation of flexion of 
either forearm to 100 degrees warrants a 10 percent rating, 
with higher ratings assigned with greater loss of flexion.  
38 C.F.R. § 4.71a, DC 5206 (2005).  Limitation of extension 
of either forearm to 45 or 60 degrees warrants a 10 percent 
rating, again, with higher ratings assigned for greater loss 
of extension.  38 C.F.R.  § 4.71a, DC 5207 (2005).  

In this case, compensable limitation of motion of the left 
arm has not been shown.  The March 2002 and December 2004 VA 
examination reports noted that the left elbow and left 
shoulder exhibited full range of motion, thereby precluding 
an initial compensable rating under DC 5206 or DC 5207.  

The Board also finds that a compensable rating is not 
warranted under the criteria for evaluating muscle injuries 
of the arm and elbow.  DC 5305 provides criteria for rating 
damage to Muscle Group V, flexor muscles of elbow, including 
(1) the biceps, (2) the brachialis and (3) the 
brachioradialis.  DC 5306 provides criteria for evaluating 
damage to Muscle Group VI, including extension of the elbow 
(long head of triceps is stabilizer of shoulder joint).  
Under both provisions, a compensable evaluation requires at 
least moderate muscle disability.  38 C.F.R.      § 4.73, DCs 
5305, 5306.  In this case, however, no muscle damage of the 
left arm has been identified on clinical evaluation.  The 
March 2002 and December 2004 VA examination reports revealed 
no evidence of any muscle loss and no damage to the bone or 
nerves of the left arm.  

Nevertheless, the Board finds that a 10 percent rating is 
warranted under DC 7804 for the veteran's slightly tender 
scar on his left arm.  Although the scar located near the 
veteran's left elbow from the SFW injury was described as 
well healed and measured only 2 cm. x 1 cm., it was slightly 
tender on objective demonstration when examined in March 
2002.  Accordingly, the Board finds that a 10 percent rating 
is warranted for the veteran's tender scar on his left arm.  
The Board also finds that the preponderance of the evidence 
is against a rating in excess of 10 percent for this 
disability. 

III.  PTSD

The veteran was diagnosed with PTSD as a result of stressors 
he experienced while serving in Vietnam.  In an August 2000 
rating decision, the RO granted service connection for PTSD 
but assigned a noncompensable rating, effective July 1999.  
The veteran disagreed with that decision with respect to the 
noncompensable rating. 

In March 2005, the RO assigned a 30 percent rating for the 
veteran's PTSD, effective July 1999.  Therefore, the issue on 
appeal is entitlement to an initial rating in excess of 30 
percent for PTSD.  Since the veteran's claim arises from his 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging", with equal consideration for 
the entire body of evidence.  Fenderson v. West, 12 Vet. App. 
119 (1999). 


A.  Factual Background

In assigning a noncompensable rating, the RO reviewed VA 
outpatient treatment records dated from 1999 to 2000.  In 
1999, the veteran was treated for anxiety and depression 
associated with the recent breakup of his girlfriend, health 
concerns involving his mother, and the death of his 
grandmother.  The veteran was started on Buspar and Doxepin, 
which reportedly lessened his symptoms of depression and 
anxiety.  The veteran was diagnosed with PTSD in October 1999 
based on his history of an exaggerated startle response, 
avoidant behavior, and estrangement and mistrust of others.  
When seen in November 1999, the veteran reported a history of 
nightmares and intrusive thoughts about Vietnam.  A January 
2000 report noted that the veteran was oriented, pleasant, 
and cooperative, and that he continued to be active in 
Narcotics Anonymous.  He said he slept approximately five 
hours a night and had Vietnam-related nightmares about once a 
week.  In March 2000, the veteran reported that his mood was 
fair but described occasional periodic flare-ups of anger.  
During this period, the veteran was assigned Global 
Assessment of Functioning (GAF) scores ranging from 50 to 67.  

The veteran underwent a VA psychiatric examination in May 
2000 to evaluate the nature and severity of his PTSD.  During 
the interview, the veteran admitted that he had not worked 
since 1982 due to a problem with drugs, but then indicated 
that he had been abstinent from all drugs since 1989.  He 
described feeling depressed and under stress as a result of 
the recent death of his grandmother.  He also reported 
hyperalertness, an exaggerated startle response, and trouble 
sleeping due to nightmares about killing.  He said he carried 
a pistol until 1989, when he was arrested for carrying a 
concealed weapon.  The veteran indicated that he enjoyed 
taking care of his four grandchildren.  He also said he was 
actively involved in Narcotics Anonymous, attending three 
meetings a week and giving speeches.  

A mental status examination revealed that the veteran was 
dressed and groomed in a clean manner.  He was cooperative 
and friendly throughout the interview.  His speech was 
coherent and relevant, and he was able to concentrate without 
any difficulty.  No cognitive disorder was shown.  His mood 
appeared mildly depressed, with no evidence of psychomotor 
retardation.  His affect appeared well preserved, and he did 
not appear anxious.  The diagnoses included PTSD, mild, and 
dysthymic disorder secondary to family difficulties.  The 
examiner assigned a GAF score of 60.  The examiner commented 
that the veteran's PTSD was mild and not disabling, pointing 
out that the veteran was not detached from others, that he 
maintained an adequate affect, and that he was actively 
involved in social activities such as Narcotics Anonymous. 

VA outpatient treatment records dated from 2001 to 2004 show 
that the veteran was seen for individual therapy for PTSD 
symptoms.  These records essentially show that the veteran 
was stable and was assigned GAF scores between 70 and 80.  A 
September 2001 report noted that he was doing fairly well.  
The veteran stated, "I got my ups and down but nothing 
drastic."  The clinician noted that the veteran's PTSD 
symptoms were minimally disruptive/intrusive at this time.  
The diagnostic assessment noted that the veteran was stable 
and able to meet daily demands in a fairly efficient manner.  
A GAF score of 79 was assigned.  A November 2001 report also 
noted that the veteran's overall mood was fairly positive.  

When seen in February 2002, the veteran indicated that he had 
recently celebrated 13 years of sobriety.  The veteran then 
discussed a recent incident in which he lost his temper with 
his girlfriend because she was not "straight up" with him.  
A GAF score of 80 was assigned.   When seen in July 2002, the 
veteran stated that he had no overall major complaints but 
that he had his share of "ups and downs."  A GAF score of 
75 was assigned.  In October 2002, the veteran said he was 
doing "pretty good" but that he had issues with his 
daughter concerning her not being responsible.  The clinician 
noted a possible link to PTSD.  The veteran also indicated 
that he was not satisfied with level of intimacy with his 
girlfriend.  A GAF score of 70 was assigned. 

When seen in February 2003, the veteran reported no increase 
in PTSD symptoms.  A GAF score of 78 was assigned.  In May 
2003, the veteran reported that he was doing "pretty good" 
and had been more physically active than usual, playing 
baseball with his grandchildren.  A GAF score of 75 was 
assigned.  During a September 2003 session, the veteran 
reported that his relationship with girlfriend was good in 
many ways but not good enough to lead to marriage, as his 
level of commitment and frustration varied over time.  

A January 2004 report noted that the veteran slept with a gun 
nearby, that he had difficulty trusting people, that he felt 
uncomfortable with people standing behind him, that he had 
problems with authority, and that he had war-related 
nightmares about four times a week.  In May 2004, the veteran 
discussed how nervousness impacted his physical health, the 
demands on helping his three grandchildren play baseball, and 
racial comments made during a recent funeral.  A mental 
status examination revealed that the veteran was not a threat 
to himself or others.  He also appeared pleasant and 
cooperative.  No overt psychotic symptoms were present, his 
affect was appropriate to content, and his appearance and 
hygiene were good.  The clinician concluded that the veteran 
was stable.  When seen in October 2004, the veteran indicated 
that he had discussed buying a new house with his girlfriend. 

In a January 2004 letter, J.E. Ph.D., stated that he had been 
treating the veteran for PTSD and dysthymic disorder since 
January 1994.  Dr. J.E. explained that the veteran's 
condition was severe and that he had been unable to work or 
sustain relationships for 22 years.  Dr. J.E. indicated that 
the veteran's behavioral problems included nightmares, 
insomnia, flashbacks, mood swings, temper outbursts, social 
isolation, and distrust of others.  He also explained that 
the veteran had a real difficulty changing any plan of 
action, as his thinking was rigid and circumscribed.  In a 
work setting the veteran had difficulty concentrating, had 
issues with authority, experienced a low frustration 
tolerance, and became quite anxious whenever his work routine 
changed.  He also expressed intense distrust of his 
coworkers.  Dr. J.E. then concluded that the veteran's PTSD 
prevented him from being able to function in the competitive 
work force, particularly as evidenced by the fact that he had 
not worked for 22 years. 

The veteran was afforded an additional VA psychiatric 
examination in August 2004 to determine the severity of his 
PTSD.  During the interview, the veteran stated that he had 
nightmares, was easily provoked, felt suspicious and 
paranoid, and was unable to build successful relationships 
with people, which he attributed to his combat experience.  
He also reported depression, mood swings, insomnia, and an 
inability to tolerate loud noises.  The veteran stated that 
he stopped working in 1982 because of his PTSD.  A mental 
status examination revealed that the veteran was casually 
dressed and exhibited no involuntary movements.  His speech 
was coherent, relevant, and spontaneous.  His affect was 
apprehensive.  The veteran rated his mood at level 6/10.  He 
exhibited no increased or decreased psychomotor activity and 
manifested no psychotic features.  He was oriented in three 
spheres and his memory was intact for recent and remote 
events.  He was able to concentrate, he had good abstract 
ability, and his insight and judgment were good.  The 
diagnosis was PTSD, mild, and a GAF score of 60 was assigned.  
The examiner also indicated that the veteran's PTSD had some 
impact on his ability to be employed. 



B.  Analysis

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  See 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 30 percent for the veteran's 
PTSD since the initial grant of service connection.  

As a preliminary matter, the Board recognizes that some of 
the veteran's symptoms may be related to his nonservice-
connected dysthymic disorder.  However, since no medical 
professional has separated the effects of the veteran's 
service-connected PTSD from his nonservice-connected 
dysthymic disorder, the Board is required to consider all 
symptoms in evaluating the veteran's PTSD.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R.  § 3.102 which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  

The veteran's only symptom listed in the criteria for a 50 
percent rating includes some disturbances of motivation and 
mood (i.e., depression), which a VA examiner characterized as 
only mild.  However, the remaining symptoms listed in the 
criteria for a 50 percent rating have not been demonstrated, 
namely a flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long-term memory, impaired judgment, impaired 
abstract thinking, and difficulty in establishing and 
maintaining effective work and social relationships. 

Since the initial grant of service connection, the clinical 
evidence has consistently shown that the veteran's affect was 
well preserved, that his speech was normal, and that there 
was no evidence of any cognitive disorder, to include short 
or long-term memory loss.  The veteran also indicated that he 
enjoys a close relationship with his four grandchildren, that 
he has a good overall relationship with his girlfriend, and 
that he has been a regular member and an occasional speaker 
at Narcotics Anonymous meetings.  The VA examiner in May 2000 
also commented that the veteran was not detached from others, 
and that he was actively involved in social activities such 
as Narcotics Anonymous.  These findings are inconsistent with 
Dr. J.E.'s opinion that the veteran has been unable to 
sustain relationships.  It is thus evident that the veteran 
has little difficulty in establishing and maintaining 
effective social relationships.

The Board notes that the veteran has been provided GAF scores 
ranging from 50 to 80.  At the low end of this range, a GAF 
score of 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  

A GAF score ranging from 51 to 60 is consistent with moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  

A GAF score between 61 and 70 is consistent with some mild 
symptoms (depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Id.

Finally, a GAF score between 71 and 80 indicates that, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).

The facts in this case clearly show that the veteran's GAF 
scores are consistent with only mild symptoms, as the veteran 
has been able to function quite well in family and social 
settings.  The record shows that the veteran was awarded SSA 
disability benefits in 1989 due to an affective disorder, 
with symptoms involving depression, social withdrawal, poor 
concentration, substance abuse, and suicidal ideation.  The 
Board emphasizes, however, that the veteran's symptoms appear 
to have significantly improved from the time he was awarded 
Social Security Administration (SSA) benefits in 1989 until 
the time he filed his claim for service connection for PTSD 
in July 1999.  The SSA award, therefore, has little probative 
value to the issue on appeal.

The Board has also finds that Dr. J.E.'s opinion that the 
veteran's PTSD is severe and prevents him from being able to 
work is not consistent with the evidence of record.  As noted 
above, mental status examinations have not revealed any 
significant cognitive deficits which would prevent the 
veteran from working.  In addition, the veteran's overall GAF 
scores reflect a high degree of social and industrial 
functioning.  These findings are consistent with the May 200 
and August 2004 VA examination reports, both of which include 
medical opinions that the veteran's PTSD is mild in degree.  
In light of these findings, the Board places little probative 
value on Dr. J.E.'s opinion.

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for the veteran's PTSD since the initial grant of 
service connection.  Accordingly, the appeal is denied. 

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is no medical evidence that any of the 
disabilities on appeal have independently caused marked 
interference with the veteran's employment.  In this regard, 
VA examiners in March 2002 and December 2004 opined that the 
veteran's SFW injuries involving his lower extremities, left 
arm, and right hand do not limit the veteran's employability.  
Moreover, VA examiners have characterized the veteran's PTSD 
as only mild and have assigned GAF scores as high as 80, 
which reflect a high degree of industrial functioning.  
Although the veteran has been in receipt of SSA benefits 
since 1989, the evidence shows that the veteran's PTSD 
symptoms are not severe enough to cause marked interference 
with employment beyond that contemplated in the assigned 30 
percent rating.  

Although the disabilities on appeal may impact the veteran's 
ability to work, such impairment has already been 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R.                
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

V.  TDIU

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected disabilities.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a TDIU. 

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.           § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.   Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In the instant case, the veteran's service-connected 
disabilities include residuals of SFW injuries involving the 
right lower leg, the left lower leg, the left thigh, the left 
arm and the right hand, each of which is 10 percent 
disabling.  A 30 percent rating has also been assigned for 
the veteran's PTSD.  Hence, his combined disability rating is 
60 percent.  See 38 C.F.R. § 4.25.  

As the veteran does not meet the schedular prerequisites for 
assignment of a total rating for compensation purposes, he 
can only be granted a total rating if it is shown that his 
service-connected disabilities, when considered in light of 
his education and occupational experience, render him unable 
to obtain or retain substantially gainful employment.  See 38 
C.F.R. § 4.16(b).  However, as the record does not include 
persuasive medical evidence which shows that these 
disabilities have caused unemployability, his claim must be 
denied.

The record shows that the veteran completed four years of 
high school.  The veteran also reported that he has formal 
training in radio and television repair, and that he had 
worked approximately one year as a computer operator.  In his 
Application for Increased Compensation Based on 
Unemployability, dated September 1998, the veteran explained 
that he had been laid off indefinitely from his last job 
after requesting a light-duty job because of his physical 
problems.  The clinical evidence of record, however, does not 
show that the veteran is unable to secure or maintain gainful 
employment because of his service-connected SFW injuries.  In 
March 2002, after reviewing the claims file and examining the 
veteran, a VA examiner stated that the veteran's "service-
connected injuries alone do not preclude gainful 
employment."  The December 2004 VA examination report also 
includes a medical opinion that the veteran's SFW injuries do 
not limit the veteran's employability.

The evidence also fails to show that the veteran's PTSD 
precludes him from securing or maintaining gainful 
employment.  The SSA award letter, dated July 1989, shows 
that SSA determined the veteran to be disabled as of December 
1981 due to an affective disorder.  However, the evidence 
shows that the veteran's psychiatric symptoms have 
significantly improved since 1989 and no longer render the 
veteran unemployable.  Since that time, the veteran's drug 
abuse has been in remission and he has been started on 
medication.  The Board places significant weight VA 
psychiatric examination reports dated in May 2000 and August 
2004, wherein two VA examiners opined that the veteran's PTSD 
was only mild.  The examiners also assigned GAF scores of 60, 
which contemplates only moderate symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  The Board has also considered Dr. J.E.'s opinion 
that the veteran's PTSD is severe and prevents him from being 
able to work.  As noted above, however, this opinion is not 
consistent with the record.  Under these circumstance, the 
Board finds that PTSD does not render the veteran unable to 
secure or maintain gainful employment.

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Since the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102.  Hence, the appeal is denied.



ORDER

A disability rating in excess of 10 percent for residuals of 
a SFW to the right lower leg, Muscle Group XI, is denied.

A disability rating in excess of 10 percent for residuals of 
a SFW to the left lower leg, Muscle Group XI, is denied.

A disability rating in excess of 10 percent for residuals of 
a SFW to the left thigh, Muscle Group XIII, is denied.

A disability rating in excess of 10 percent for residuals of 
a SFW to the right hand with retained foreign body is denied.

A 10 percent disability rating for residuals of a SFW to the 
left arm is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial disability rating in excess of 30 percent for 
post-traumatic stress disorder is denied.

A total disability rating based upon individual 
unemployability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


